PER CURIAM.
Appellant, John Fox, appeals an adverse summary judgment, claiming that a court-ordered advisory report is incompetent to support a final summary judgment. We affirm.
This record contains a copy of the court-ordered auditor’s report and the auditor’s affidavit. Because the report and affidavit are consistent with each other, because there is no contrary evidence, and because there are no material issues of fact, summary judgment is appropriate. See Holl v. Talcott, 191 So.2d 40 (Fla.1966).
Affirmed.